Citation Nr: 1642719	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 until June 1971. 

These matters come before the Board of Veterans' Appeals (BVA) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida. This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned at a VA Central Office hearing in May 2011.  The hearing transcript is of record. 

The issues on appeal were previously remanded by the Board in February 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's PTSD disability.  This was accomplished, and the claims were readjudicated in a December 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).






FINDINGS OF FACT

1.  For the initial rating period prior to March 8, 2010, the Veteran's PTSD has been manifested by mild occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

2.  For the initial rating period beginning March 8, 2010, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity 

3.  Beginning March 26, 2009, the Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to March 8, 2010, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the initial rating period beginning March 8, 2010, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to TDIU have been met beginning March 26, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for a higher initial PTSD rating arises from his disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in September 2009, September 2014, and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran essentially contends that his PTSD disability is more severe than what is contemplated by the currently assigned 30 percent disability rating.  

The evidence includes a September 2009 VA PTSD examination.  During the evaluation, the Veteran reported having low moods almost daily with anhedonia.  He sometimes had feelings of uselessness and sleep impairment.  He also indicated that he had been married for 41 years and had 4 children.  The Veteran stated that he had a close family relationship with his wife and children.  It was noted that the Veteran had lost his job as a result of a motorcycle accident resulting in physical restrictions.  Upon mental status examination, the Veteran's speech was spontaneous, his attitude was indifferent, mood was depressed, and thought process was unremarkable.  He denied homicidal or suicidal ideation.  Memory was also normal.  A GAF score of 68 was noted, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

VA treatment records include a March 8, 2010 VA psychiatric note, where the Veteran reported developing panic attacks.  He indicated that he had 3 panic attacks in the last few weeks.  A GAF score of 50 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In an April 2011 VA treatment record, the Vetera reported "recent anxiety" and indicated that he was uneasy in the last few weeks.  He also reported being more vigilant with physical arousal symptoms.  

During the May 2011 Board hearing, the Veteran testified that he experienced nightmares, flashbacks, anxiety, anger and irritability, and panic attacks.  

In the more recent September 2014 VA examination, the Veteran reported that he had been married for 46 years.  While he reported occasional "tension," the Veteran described the marriage in positive terms overall.  He also reported having close attachments with his four children and 13 grandchildren.  He reported having one
close friend with whom he confided in.  The Veteran also indicated that he worked in automobile repair and security until 2007.  He was involved in a motorcycle accident and spent 13 months recovering from the accident.  When he attempted to
return to work "They wouldn't let me because of all the medications I was on...the risk factor...sometimes they made me drowsy."  Symptoms were noted to include sleep disturbance with distressing dreams, avoidance of distressing memories or thoughts, hypervigilance, and depressed mood.  The Veteran denied homicidal or suicidal ideation.  Following examination, the examiner noted that although the Veteran was service connected for PTSD, he was unable determine if the Veteran currently met the criteria for a diagnosis of PTSD because the Veteran was not cooperative with the examination.  The examiner noted that the Veteran was administered two tests and that the results from both of the tests were indicative of feigning symptoms.

The Board finds that the September 2014 VA medical opinion lacks probative value as it is inconsistent with other medical evidence of record, to include VA treatment records both prior to and subsequent to the September 2014 examination.  Although the VA examiner noted that he was unable determine if the Veteran currently met the criteria for a diagnosis of PTSD because the Veteran was not cooperative with the examination, the examiner stated that this did not necessarily mean that the Veteran did not meet the criteria for PTSD or another mental disorder.  Further, in the same report, the examiner specifically noted that the Veteran had been "received ongoing VA mental health treatment since the 9/09 C&P PTSD exam."  It was further indicated that the most recent diagnostic impression of PTSD, insomnia, and nightmare disorder was rendered in May 2014, only four months prior to the September 2014 VA examination.  Moreover, VA treatment records subsequent to the September 2014 VA examination report show that the Veteran has continued to be prescribed medication for his mood disorder and sleep impairment.  See e.g., March 2015 VA treatment record in Virtual VA (showing prescriptions for Bupropion, Mirtazapine, Sertraline, and Topiramate for mood and insomnia).  As such, the Board finds that the Veteran continues to have a PTSD diagnosis and has been receiving treatment for his disorder throughout the rating period on appeal.  

In consideration of the above evidence, for the rating period prior to March 8, 2010, the Board finds that the Veteran's symptoms and occupational and social impairment are properly considered in the currently assigned 30 percent rating.  In the September 2009 VA PTSD examination, the Veteran was noted to have low mood and sleep impairment, symptoms contemplated by the 30 percent rating criteria.  He also indicated that he had been married for 41 years and had 4 children.  His GAF score of 68 was indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. For these reasons, the Board finds that a rating in excess of 30 percent is not warranted for the rating period prior to March 8, 2010. 

For the rating period beginning March 8, 2010, on review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD disability more nearly approximates a 50 percent rating beginning March 8, 2010.  The evidence shows that in March 2010, the Veteran was seen for worsening symptoms, specifically panic attacks and increased anxiety.  Further, the GAF score during the March 2010 VA treatment was 50, reflecting more serious symptoms.  For these reasons, the Board finds that a 50 percent rating for the Veteran's PTSD disability is warranted for the rating period beginning March 8, 2010.


The Board next finds that that the Veteran's PTSD disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture since March 8, 2010, is adequately contemplated by the 50 percent rating currently assigned.  The Veteran does suffer from nightmares, sleep impairment, panic attacks, and suspiciousness, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression) is specifically contemplated in the 50 percent rating criteria.  The Veteran has also stated that he is married and has a good relationship with family members and has been married for over 40 years.  The evidence further shows that the Veteran has friends (neighbor) and volunteers at his church.  See September 2014 VA examination report.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, for PTSD is warranted for the rating period beginning March 8, 2010.




Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, the Veteran's PTSD symptoms has been characterized by occupational and social impairment with reduced reliability and productivity manifested by depression, anxiety, hypervigilance, feelings of depression, irritable behavior, and panic attacks, which are symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.                       




TDIU Laws and Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. 
§ 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

In his July 2014 TDIU application (VA Form 21-8940), the Veteran reported that his PTSD and diabetes mellitus disabilities prevented him from securing or following any substantial gainful employment.  He noted that he last worked full-time in April 2007, but became too disabled to work in March 2009.  He reported completing high school.

Upon review of all the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude substantially gainful employment beginning March 26, 2009.

The Veteran filed a claim for service connection for PTSD on March 26, 2009.  During the course of the appeal, the Veteran indicated that his service-connected disabilities precluded full-time employment and that he became too disabled to work as of March 2009.  See July 2014 TDIU application.  As such, the Board will consider whether a TDIU is warranted for the entire initial rating period on appeal, i.e., beginning March 26, 2009.

As of March 26, 2009, the Veteran was service-connected for the following disabilities: PTSD, evaluated as 30 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; right upper extremity peripheral neuropathy, rated as 10 percent disabling; left upper extremity peripheral neuropathy, rated as 10 percent disabling; right lower extremity peripheral neuropathy, rated as 10 percent disabling; left lower peripheral neuropathy, rated as 10 percent disabling; and hypertension, rated as 10 percent disabling.  

Under 38 C.F.R. 38 C.F.R. § 4.16(a)(2) disabilities resulting from a common etiology are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  Given that all of the Veteran's disabilities (except for PTSD) have been associated with the Veteran's service-connected diabetes mellitus disability (common etiology), the Board finds that their assigned ratings combine to meet the schedular requirement of at least one disability rated at 40 percent or more.  See 
38 C.F.R. § 4.16 (a)(2), 4.25, 4.26 (2015).  Moreover, the Veteran's combined disability rating is 70 percent as of March 26, 2009.  Therefore, the Veteran met the criteria for schedular consideration of a TDIU as of March 26, 2009.  38 C.F.R. 
§ 4.16 (a).

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities precluded all forms of substantially gainful employment as of March 26, 2009.

The evidence includes the September 2014 VA PTSD examination.  The examiner indicated that he was unable to determine if the Veteran currently met the criteria for PTSD because the Veteran was not cooperative with the exam.  Specifically, the Veteran was administered two tests and the results from both of the tests were indicative of feigning symptoms.  One of the tests was specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD.  The examiner explained that these results did not mean that the Veteran did not meet the criteria for PTSD or another mental disorder; however, because the Veteran was not cooperative, the examiner was unable to determine whether any specific symptom was legitimate or feigned.  

Despite the absence of an opinion regarding the Veteran's employability, it is noted that, during the evaluation, the Veteran reported that he most recently worked in 2007 as a CNA, but was involved in a motorcycle accident requiring him to spend 13 months recovering.  According to the Veteran, when he attempted to return to work, he was told that the medications he was on were a "risk factor" as they sometimes caused drowsiness.  

In November 2015 VA diabetes and hypertension examinations, it was noted that the Veteran's service-connected diabetes and hypertension would not preclude physical or sedentary employment.  The examiner indicated that the Veteran's disabilities were well controlled with oral medication. 

The Veteran was also afforded a VA examination regarding his peripheral neuropathy disabilities in November 2015.  The examiner indicated that the Veteran's peripheral neuropathy would not preclude light duty or sedentary employment.  However, employment duties requiring prolonged standing or walking should be avoided, as well as duties requiring repetitive fine motor movements of the hands.

Social Security Administration disability records also include an October 2009 decision where the Veteran was awarded disability benefits based on (1) status post motorcycle accident with left tibial plateau and facial fracture; (2) diabetes mellitus; (3) neuropathy; (4) anemia; (5) status post meniscal tear debridement; and 
(6) hypertension.  

The SSA Veterans Law Judge (VLJ) indicated that the Veteran's treating source, Dr. D. S. opined in September 2008 that the Veteran suffered from pain and a decreased range of motion to his left knee as well as arthritic changes and permanent hardware.  Dr. D. S. opined that the Veteran should not stand for more than five minutes at a time and that he could sit for more than two hours at a time.  Notably, however, the Veteran's left knee disorder is a not a service-connected disability; as such, it may serve as a basis to award TDIU benefits.

Although the Veteran's nonservice-connected left leg/knee disability may not be considered in awarding a TDIU, the Board notes that the SSA disability benefits determination were granted based on, at least in part, the Veteran's service-connected diabetes mellitus, neuropathy, and hypertension disabilities.  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this case, although not determinative, the SSA disability benefits support the credibility of his Veteran's statements that he was not able to work due to, in part, his service-connected disabilities.  

Further, the November 2015 VA examiner indicated that the Veteran should avoid 
duties requiring prolonged standing or walking as well as duties requiring repetitive fine motor movements of the hands as a result of his service-connected neuropathy disability.  The Veteran has also reported that his medications associated with his psychiatric disability affect his ability to work.  See Board Hearing Transcript at pg. 14.  The Board finds that this evidence, including the Veteran's competent and credible statements, supports a finding that the Veteran would be unable to perform physical labor or sedentary work, due to restrictions with standing, walking, repetitive fine motor movements of the hands, and drowsiness associated with his prescribed medications.

For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities preclude all forms of substantially gainful employment as of March 26, 2009.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.










							[CONTINUED ON NEXT PAGE]
ORDER

For the entire initial rating period prior to March 8, 2010, a rating in excess of 30 percent for PTSD is denied.

For the entire initial rating period beginning March 8, 2010, a 50 percent rating, but no higher, for PTSD is granted.

A TDIU is granted beginning March 26, 2009.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


